COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                          ORDER ON MOTION FOR REHEARING
Cause number and style:       01–18–00403–CV; Julia Marshall and Dennis Marshall v. ESA
                              Management, LLC

Date motion filed:            July 19, 2019

Party filing motion:          Julia Marshall and Dennis Marshall, Appellants

       It is ordered that the motion for rehearing is denied.

Judge’s signature: __/s/ Richard Hightower____________________
                       Acting for the Court

Panel consists of: Chief Justice Radack and Justices Higley and Hightower.




Date: _____August 6, 2019_____________________